DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/14/2022 has been entered.  
The preliminary amendment filed on 07/08/2021 cancelled claim 11 while leaving claim 13 dependent upon claim 11.  The amendment filed on 01/14/2022 left claim 13 dependent upon cancelled claim 11.  This issue is addressed for the first time in this office action.  Therefore, this action is a non-final action.
Response to Arguments
Applicant's arguments filed 01/14/2022 concerning the amendments to claims 34 and 35 regard the claim objection have been fully considered and those amendments overcome the claim objection set forth in the office action having notification date of 08/16/20212.  
Applicant's arguments filed 01/14/2022 concerning the amendments to claims 18 and 19 have been fully considered and those amendments overcome the statutory double patenting rejection set forth in the office action having notification date of 08/16/20212.   
Applicant's arguments filed 01/14/2022 concerning the non-statutory double patenting rejection of claims 1-3, 5, 6, 8-10, 13, 16, 20, 21, 23, 26, 27, 30, and 31 have been fully considered and that rejection set forth in the office action having notification date of 08/16/20212 is maintained and modified to include amended claims 18, 19, 34, 
Applicant's arguments filed 01/14/2022 concerning the amendments to claims 34 and 35 have been fully considered and those amendments overcome the 35 USC 102(a) rejection set forth in the office action having notification date of 08/16/20212 and as discussed above these claims have been added to the non-statutory double patenting rejection.   
	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3, 5, 6, 8-10, 13, 16, 34, and 35 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 18-21, 23, 26, 27, 30, and 31 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation because claims 18-21, 23, 26, 27, 30, and 31 are drafted in means plus function format.


Claims 1-3, 5, 6, 8-10, 13, and 16:
The claimed “machine-readable storage medium” is interpreted in light of Applicant's specification's paragraph [00231] "The term "machine-readable medium" or “machine-readable storage medium” excludes signals per se.".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 depends upon cancelled claim 11, thus, claim 13 lacks antecedent basis for claim limitations “the first perceptibility level”, “the second perceptibility level”, “the scene via”, and “the user interface” and is unclear as to the scope of the claimed method.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends upon cancelled claim 11, thus, claim 13 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 8-10, 13, 16, 18, 19, 20, 21, 23, 26, 27, 30, 31, 31, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 29-32 of U.S. Patent No. 10,904,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending are broader versions of the patented claims having minor variations from the patented claims, for example 1-3, 5, 6, 8-10, 13, and 16 are broader machine-readable storage medium claim versions of corresponding patented method claims and claims 18, 19, 20, 21, 23, 26, 27, 30, and 31 are broader system claim versions of corresponding patented .

Pending claims
1
2
3
5
6
8
9
10
13
16
Patented claims
1
3+2
2+10+11
12
13
13+4
5
6
7+8
9


Pending claims
18
19
20
21
23
26
27
30
30
31
Patented claims
14
14
16
16
17+18+19
20+21+22
23+22
23+24
25+26+24
23+24


Pending claims
34
35
Patented claims
29+31+32
30


claims filed on 01/14/2022

1. A machine-readable storage medium, having stored thereon instructions, which when
executed by a processor, cause the processor to perform a method to generate a user interface of a scene to depict a virtual object and a reality object, the method, comprising:

rendering the virtual object in the user interface as having a first perceptibility level;

rendering the reality object in the user interface as having a second perceptibility level;

wherein, the reality object includes a photorealistic depiction of a physical object in a real environment associated with the scene.

2. The method of claim 1, wherein:


the first perceptibility level includes levels of human perceptibility;

the second perceptibility level includes levels of human perceptibility;



one or more of the first perceptibility level and the second perceptibility is adjustable.


3. The method of claim 1, wherein:

one or more of the first perceptibility level and the second perceptibility is adjusted through opacity or translucency;

wherein,
one or more of the first perceptibility level and the second perceptibility level is adjustable by a user,


wherein, the user is physically located in the real world environment.





the first perceptibility level is independently adjustable in relation to the second perceptibility;

the second perceptibility level is independently adjustable in relation to the first perceptibility.

6. The method of claim 1, wherein:

the virtual object is one or more of 



temporally relevant to real phenomenon in the real environment and 

spatially relevant to a real entity in the real environment;


wherein, 
the scene includes an augmented reality environment associated with real environment.

8. The method of claim 1, wherein:

the virtual object is 

contextually relevant to phenomenon in the real environment;







wherein, 
the scene includes an augmented reality environment associated with real environment.

9. The method of claim 1, wherein:
the virtual object is irrelevant and uncorrelated to the real environment;


wherein the first perceptibility level of the virtual object is of a finite level;

wherein the second perceptibility level of the reality object is unobservable or negligible;

wherein, the scene includes a virtual reality environment.

10. The method of claim 1, wherein:

the second perceptibility level of the reality object is of a finite level;

wherein the first perceptibility level of the virtual object is unobservable or negligible;

wherein, the scene includes a basic reality environment.

13. The method of claim 11, wherein:
one or more of the first perceptibility level and the second perceptibility level is adjustable by a user accessing the scene via the user interface using control features in the user interface;



the control features include one or more of, voice control features, gesture control features, body movement control features, touchable slider, dial and button, gaze detection or eye movement detection features.





one or more of the first perceptibility level and the second perceptibility level is adjustable by one or more of,
a system platform, 
operating system, 
application, and 
device setting on a device on which the user interface is redered.

18. A system to adjust a virtualness level of a digital scene, the system, comprising:


means for rendering a virtual reality layer in the digital scene;




means for further rendering a basic reality layer in the digital scene;

wherein, the basic reality layer comprises 



photorealistic depictions of real world phenomenon in a real environment associated with the digital scene;

means for generating the digital scene having the virtual reality layer at a first perceptibility level and the basic reality layer at a second perceptibility level.

19. The system of claim 18, further comprising, one or more of:

means for switching the second perceptibility level of the basic reality layer to off or of negligible
perceptibility to generate a virtual reality environment in the digital scene;



20. The system of claim 18, 













wherein:
the digital scene includes an augmented reality environment when the first perceptibility level is of an observable level and the second perceptibility level is of an observable level.

21. The system of claim 18, further comprising, one or more of:  

means for decreasing the first perceptibility level or increasing the second perceptibility level to decrease the virtualness level of the digital scene; and

means for increasing the first perceptibility level or decreasing the second perceptibility level to increase the virtualness level of the digital scene.








23. The system of claim 18, wherein:


the first perceptibility level includes one or more of, a visibility parameter and an audibility parameter;

wherein, the second perceptibility level includes one or more of, a visibility parameter and an audibility parameter;

wherein

the visibility parameter is determined by one or more of:
opacity, 
translucency, 
brightness, 
sharpness, 
contrast;

wherein:

the audibility parameter is determine by one or more of: 
volume, 
bass, 
treble, 
bitrate, 
encoding, 
bandwidth, 
frequency range, 
power level.

26. The system of claim 18,


wherein, the virtual reality layer includes multiple virtual reality sublayers;

wherein, different sublayers of the multiple virtual reality sublayers are associated with individual
perceptibility controls;























wherein, different sublayers of the multiple basic reality sublayers are associated with individual perceptibility controls.








27. The system of claim 18, further comprising one or more of:






means for determining the first perceptibility level using one or more of the individual perceptibility controls of the 
and 









means for determining the second perceptibility level one or more of the individual perceptibility controls of the different sublayers of the multiple basic reality sublayers

30. The system of claim 18,

wherein, the virtual reality layer includes multiple virtual reality objects;

wherein, different virtual reality objects of the multiple virtual reality sublayers are associated with individual perceptibility controls;








wherein, the basic reality layer includes multiple reality objects;

wherein, different reality objects of the multiple reality objects are associated with individual perceptibility controls. 








30. The system of claim 18,
wherein, the virtual reality layer includes multiple virtual reality objects;


wherein, different virtual reality objects of the multiple virtual reality sublayers are associated with individual perceptibility controls;


wherein, the basic reality layer includes multiple reality objects;

wherein, different reality objects of the multiple reality objects are associated with individual perceptibility controls. 







31. The system of claim 18, further comprising one or more of:








means for determining the first perceptibility level using one or more of the individual perceptibility controls of the different virtual reality objects of the multiple virtual reality objects of the virtual reality layer; and








means for determining the second perceptibility level using one or more of the individual perceptibility controls of the different reality objects of the multiple reality objects of the basic reality layer.

34. (Currently Amended) An apparatus to depict transitioning in virtualness level for a scene, the apparatus,
comprising:

a processor;

memory having stored thereon instructions, which when executed by a processor,
cause the processor to:

render a virtual object of the scene as having a first perceptibility level;

render a reality object in the user interface as having a second perceptibility level;

wherein, the reality object includes a photorealistic depiction of a physical object in a real environment associated with the scene;






increase a first perceptibility level of a virtual object or decrease a second perceptibility level of a reality object to increase the virtualness level of the scene;






decrease the first perceptibility level of a virtual object or increase the second perceptibility level of a reality object to decease the virtualness level of the scene.

35. (Currently Amended) The apparatus of claim 34, wherein,
the scene includes 


a virtual reality environment when the second perceptibility level of the reality object is negligible or substantially unobservable.



1. A method to generate a user interface of a scene to depict a virtual object and a reality object, the method, comprising: 






rendering the virtual object in the user interface as having a first perceptibility level; 

rendering the reality object in the user interface as having a second perceptibility level; 

wherein, the reality object includes a photorealistic depiction of a physical object in a real environment associated with the scene.

3. The method of claim 1, wherein, one or more of:
 
(i) the first perceptibility level includes levels of human perceptibility; and 

(ii) the second perceptibility level includes levels of human perceptibility.

2. The method of claim 1, wherein: 

one or more of the first perceptibility level and the second perceptibility is adjustable through opacity or translucency.


2. The method of claim 1, wherein: 

one or more of the first perceptibility level and the second perceptibility is adjustable through opacity or translucency.

10. The method of claim 1, wherein, one or more of the first perceptibility level and the second perceptibility level is adjustable by a user.

11. The method of claim 10, wherein, the user is physically located in the real world environment.



(i) the first perceptibility level is independently adjustable in relation to the second perceptibility; and 

(ii) the second perceptibility level is independently adjustable in relation to the first perceptibility.

13. The method of claim 1, wherein: 

the virtual object is one or more of, 

contextually relevant, 

temporally relevant and 


spatially relevant to real phenomenon in the real environment.

4. The method of claim 1, 
wherein: 
the scene includes an augmented reality environment associated with real environment.

13. The method of claim 1, wherein: 


the virtual object is one or more of, 

contextually relevant, 

temporally relevant and 

spatially relevant to real phenomenon in the real environment.

4. The method of claim 1, 
wherein: 
the scene includes an augmented reality environment associated with real environment.

5. The method of claim 1, 
wherein: 
the virtual object is irrelevant and uncorrelated to the real environment;

wherein the first perceptibility level of the virtual object is of a finite level; 

wherein the second perceptibility level of the reality object is unobservable or negligible; 

wherein, the scene includes a virtual reality environment.

6. The method of claim 1, wherein: 

the second perceptibility level of the reality object is of a finite level; 

wherein the first perceptibility level of the virtual object is unobservable or negligible; 

wherein, the scene includes a basic reality environment.

7. The method of claim 1, wherein: 
one or more of the first perceptibility level and the second perceptibility level is adjustable by a user accessing the scene via the user interface, using control features in the user interface.

8. The method of claim 7, wherein: 

the control features include one or more of a touchable slider, dial or button, voice control features, gesture control features, body movement control features, gaze detection and eye movement detection features.





one or more of the first perceptibility level and the second perceptibility level is adjustable by one or more of: 
a system platform, 
operating system or 
application, or 
device settings on a device on which the user interface is rendered.

14. A method to adjust a virtualness level of a digital scene, the method, comprising: 

rendering a virtual reality layer in the digital scene; 

wherein, the virtual reality layer comprises one or more virtual objects; 

further rendering a basic reality layer in the digital scene; 

wherein, the basic reality layer comprises one or more reality objects; 

wherein, the reality objects include photorealistic depictions of real world phenomenon in a real environment associated with the digital scene; 

generating the digital scene using the virtual reality layer at a first perceptibility level and the basic reality layer at a second perceptibility level.

15. The method of claim 14, further comprising, one or more of: 

(i) switching the second perceptibility level of the basic reality layer to off or of negligible perceptibility to generate a virtual reality environment in the digital scene; and 



16. The method of claim 14, further comprising, one or more of: 


(i) decreasing the first perceptibility level or increasing the second perceptibility level to decrease the virtualness level of the digital scene; and 

(ii) increasing the first perceptibility level or decreasing the second perceptibility level to increase the virtualness level of the digital scene; 

wherein: 
the digital scene includes an augmented reality environment where the first perceptibility level is of an observable level and the second perceptibility level is of an observable level.

16. The method of claim 14, further comprising, one or more of: 

(i) decreasing the first perceptibility level or increasing the second perceptibility level to decrease the virtualness level of the digital scene; and 

(ii) increasing the first perceptibility level or decreasing the second perceptibility level to increase the virtualness level of the digital scene; 

wherein: 
the digital scene includes an augmented reality environment where the first perceptibility level is of an observable level and the second perceptibility level is of an observable level.

17. The method of claim 14, wherein, one or more of: 

(i) the first perceptibility level includes one or more of, a visibility parameter and an audibility parameter; and 

(ii) the second perceptibility level includes one or more of, a visibility parameter and an audibility parameter.

18. The method of claim 17, wherein: 

the visibility parameter is determined by one or more of: 
opacity, 
translucency, 
brightness, 
sharpness, or 
contrast.

19. The method of claim 17, wherein:
 
the audibility parameter is determined by one or more of: 
volume, 
bass, 
treble, 
bitrate, 
encoding, 
bandwidth, 
frequency range, or 
power level.

20. The method of claim 14, wherein, one or more of 

(i) the virtual reality layer includes multiple virtual reality sublayers; and 

Present in claim 21 set forth below.






21. The method of claim 14, wherein, the virtual reality layer includes multiple virtual reality sublayers; 

wherein, different sublayers of the multiple virtual reality sublayers are associated with individual perceptibility controls; 

wherein, the first perceptibility level is determined using one or more of the individual perceptibility controls of the different sublayers of the multiple virtual reality sublayers.

22. The method of claim 14, wherein, the basic reality layer includes multiple basic reality sublayers; 

wherein, different sublayers of the multiple basic reality sublayers are associated with individual perceptibility controls; 


wherein, the second perceptibility level is determined using one or more of the individual perceptibility controls of the different sublayers of the multiple basic reality sublayers.

23. The method of claim 14, 
wherein, the virtual reality layer includes multiple virtual reality objects;

wherein, different virtual reality objects of the multiple virtual reality sublayers are associated with individual perceptibility controls; 

wherein, the first perceptibility level is determined using one or more of the individual perceptibility controls of the 

22. The method of claim 14, wherein, the basic reality layer includes multiple basic reality sublayers; 

wherein, different sublayers of the multiple basic reality sublayers are associated with individual perceptibility controls; 

wherein, the second perceptibility level is determined using one or more of the individual perceptibility controls of the different sublayers of the multiple basic reality sublayers.

23. The method of claim 14, 

wherein, the virtual reality layer includes multiple virtual reality objects;

wherein, different virtual reality objects of the multiple virtual reality sublayers are associated with individual perceptibility controls; 

wherein, the first perceptibility level is determined using one or more of the individual perceptibility controls of the different virtual reality objects of the multiple virtual reality objects.

24. The method of claim 14, 
wherein, the basic reality layer includes multiple reality objects;

wherein, different reality objects of the multiple reality objects are associated with individual perceptibility controls; 

wherein, the second perceptibility level is determined using one or more of the individual perceptibility controls of the 

25. The method of claim 14, 
wherein, the virtual reality layer includes multiple virtual reality objects.

26. The method of claim 25, 
wherein, different virtual reality objects of the multiple virtual reality sublayers are associated with individual perceptibility controls.

24. The method of claim 14, 
wherein, the basic reality layer includes multiple reality objects;

wherein, different reality objects of the multiple reality objects are associated with individual perceptibility controls; 

wherein, the second perceptibility level is determined using one or more of the individual perceptibility controls of the different reality objects of the multiple reality objects.

23. The method of claim 14, 

wherein, the virtual reality layer includes multiple virtual reality objects;

wherein, different virtual reality objects of the multiple virtual reality sublayers are associated with individual perceptibility controls; 

wherein, the first perceptibility level is determined using one or more of the individual perceptibility controls of the different virtual reality objects of the multiple virtual reality objects.

24. The method of claim 14, 
wherein, the basic reality layer includes multiple reality objects;

wherein, different reality objects of the multiple reality objects are associated with individual perceptibility controls; 

wherein, the second perceptibility level is determined using one or more of the individual perceptibility controls of the different reality objects of the multiple reality objects.


29. An apparatus to generate a user interface of a scene to depict a virtual object and a reality object, the apparatus, comprising: 

a processor; 

memory having stored thereon instructions, which when executed by a processor, cause the processor to: 


render the virtual object in the user interface as having a first perceptibility level; 

render the reality object in the user interface as having a second perceptibility level; 

wherein, the reality object includes a photorealistic depiction of a physical object in a real environment associated with the scene.

32. The apparatus of claim 29, wherein, the memory having stored thereon further instructions, which when executed by the processor, cause the processor to: increase a virtualness level of the scene by one or more of: (i) increasing the first perceptibility level; and (ii) decreasing the second perceptibility level.



31. The apparatus of claim 29, wherein, the memory having stored thereon further instructions, which when executed by the processor, cause the processor to: decrease a virtualness level of the scene by one or more of: (i) decreasing the first perceptibility level; and (ii) increasing the second perceptibility level.


30. The apparatus of claim 29, wherein, one or more of the first perceptibility level and the second perceptibility is adjustable through opacity or translucency.

Note the range of the patented “second perceptibility is adjustable through opacity or translucency” covers this application’s claimed extreme end of adjustable through opacity or translucency.



Allowable Subject Matter
Claims 1-3, 5, 6, 8-10, 16, 18, 19, 20, 21, 23, 26, 27, 30, 31, 31, 34, and 35 would be allowable if a proper terminal disclaimer is filed.
Claim 13 would be allowable if rewritten or amended by changing dependency from cancelled claim 11 to claim 1 to overcome the rejection(s) under 35 U.S.C. 112(b) and (d) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and fourth paragraph, set forth in this Office action and if a proper terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613